DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The previous double patenting rejection is withdrawn due to claim amendments.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raphael Valencia on 9 March 2021.
The application has been amended as follows: 
Claim 1 now reads: 
An electrolytic system comprising: 
a power generator configured to output a generated first DC power; 
a plurality of converters each of the plurality of converters is configured to: 
convert the first DC power output by the power generator into a second DC power according to a received target duty ratio, and 
output voltage information of the second DC power and current information of the second DC power; 
a plurality of electrolyzers each of the plurality of electrolyzers is configure to: 
receive the second DC power output from each of the plurality of converters, and generate a gas; 
a control circuit configured to execute control processing every time a start signal is inputted, the control processing including: 
obtain a measurement value of the first DC power; 

 in response to detecting that the measurement value at a present time is larger than the measurement value at a previous time, output the control information configured to cause a 
 in response to detecting that the measurement value at a present time is equal to or smaller than the measurement value at the previous time, output the control information configured to cause the selection circuit to change the target duty ratio in an opposite direction as the changing direction at the previous time; and 
the selection circuit configured to output the target duty ratio, and a selection signal as to whether to select each of the plurality of electrolyzers and each of the plurality of converters, based on the control information output by the control circuit and the voltage information and the current information output by each of the plurality of converters.
	Claim 12 now reads:
An electrolytic control circuit that controls, a plurality of converters each of the plurality of converters is configured to convert a first DC power received from a power generator into a second DC power according to a received target duty ratio, and output voltage information of the second DC power and current information of the second DC power, and a plurality of electrolyzers each of the plurality of electrolyzers is configured to receive the second DC power output from each of the plurality of converters and generate a gas, the electrolytic control circuit comprising: 
a control circuit configured to execute control processing every time a start signal is inputted, the control processing including: 
obtain a measurement value of the first DC power; 
output control information by which the first DC power output by the power generator approaches a maximum power, based on the obtained measurement value of the first DC power;
a 
in response to detecting that the measurement value at a present time is equal to or smaller than the measurement value at the previous time, output the control information configured to cause the selection circuit to change the target duty ratio in an opposite direction as the changing direction at the previous time; and 
the selection circuit configured to output the target duty ratio, and a selection signal as to whether to select each of the plurality of electrolyzers and each of the plurality of converters, based on the control information output by the control circuit and the voltage information and the current information output by each of the plurality of converters.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest an electrolytic system comprising a power generator providing a first DC power, a plurality of DC-DC converters receiving a target duty ratio which output respective second DC powers to respective electrolyzers, the converters outputting voltage and current information of the respective second DC powers, a control circuit that obtains a measurement value of the first DC power, the control circuit sending control information to a selection circuit to adjust the target duty ratio according to a hill-climbing method, and the selection circuit outputting the target duty ratio and a selection signal to select each of the plurality of electrolyzers and each of the plurality of converters based upon the control information output by the control circuit and voltage and current information from each converter.  Hinatsu discloses an electrolytic system comprising a plurality of DC-DC converters that power respective electrolyzers by a wind power system (Figs. 2-3).  Hinatsu does not explicitly disclose a control circuit that receives a measurement value of a first DC power and then is wired to adjust a target duty ratio according to a hill-climbing method.  Instead, Hinatsu estimates the wind power available (Fig. 3) and ramps electrolyzers to a target current value based on electrolyzer voltage, temperature and the respective voltage, current and temperature data of each electrolyzer (Fig. 3).  One of ordinary skill in the MPP (Fig. 9).  However, Gibson does not explicitly disclose a plurality of DC-DC converters connected to a plurality of electrolyzers, nor does Gibson discloses getting individual voltage and current information a plurality of electrolyzers. One of ordinary skill in the art would not have looked to a wind power / electrolyzer system to modify a solar cell / electrolyzer system without any motivation to do so.  Maeno (US 20160261141 A1) discloses that solar power systems use hill-climbing methods for MPPT control and is effected by changing the duty ratio of a voltage converter (para 29 and 36; Fig. 2), but one of ordinary skill in the art would not look to Maeno to modify a wind power system of Hinatsu.  Instant claims 12 and 15 define over the prior art for the same reasons as stated above for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794